The plaintiff’s building was leased to defendant, to be used for the manufacture of furniture. The roof frequently leaked and the water damaged defendant’s furniture. When a leak occurred plaintiff would patch the roof, and this patching would be followed by further leaks and further patching. The action was brought to recover rent. Defendant pleaded its damage by water as a counterclaim, and recovered. Judgment unanimously affirmed, with costs. Present —• Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.